J-S37028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEITH ROBERT ELSE                          :
                                               :
                       Appellant               :   No. 914 EDA 2022

         Appeal from the Judgment of Sentence Entered March 1, 2022
      In the Court of Common Pleas of Carbon County Criminal Division at
                        No(s): CP-13-CR-0001075-2020


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 08, 2022

        Keith Robert Else appeals from the judgment of sentence, imposed in

the Court of Common Pleas of Carbon County, after he entered an open guilty

plea to one count of third-degree murder.1 On appeal, Else challenges the

discretionary aspects of his sentence. We affirm.

        On October 5, 2020, Pennsylvania State Troopers Nicolas De La Iglesia

and Brian Stillman responded to a report that someone had sustained a

gunshot wound at the home of Else and his wife, the victim, Laura Jean Else,

in Palmerton, Carbon County. NT. Guilty Plea, 12/23/21, at 4-5. The victim

was transported via helicopter to St. Luke’s Hospital at Fountain Hill, where

she later died. Id. at 5, 7. Else agreed to be transported to the state police

barracks in Lehighton, where Trooper De La Iglesia read Else Miranda

____________________________________________


1   18 Pa.C.S.A. § 2502(c).
J-S37028-22



warnings and Else agreed to speak to Trooper De La Iglesia. Id. at 5. Else

told Trooper De La Iglesia that he and the victim had been married for seven

or eight years. Id. The couple had two children of their own and Else was

helping to raise the victim’s child from a prior relationship. Id. Else related

that the family had recently been undergoing financial hardship and were

about to be displaced from their current residence. Id. As a result of these

difficulties, Else stated that there had been an “increased amount of fighting

and arguments between him and his wife.” Id. at 5-6. Else stated that the

two had engaged in a physical dispute in which they each had struck the other.

Id. at 6.

       At some point, Else retrieved a black handgun and its storage container

from a desk in the living room, because he “wanted to have the victim sell

the[] items due to their financial issues.” Id. at 6. Else stated that, upon

retrieving the gun, he observed that the magazine was not fully inserted. Id.

He removed the magazine and threw it towards a laundry basket in the living

room. Id. Else then “racked the slide to the rear, causing a cartridge to eject

into his hand.” Id. As he tried to hand the gun to the victim, it “accidentally

discharged, striking the victim.”2 Id. Else dropped the gun into a toybox.

Id.   He insisted that he believed the gun was unloaded. Id.

____________________________________________


2 Although Trooper De La Iglesia stated in his recitation of the factual basis
for the plea that the couple’s children were upstairs at the time the gun was
discharged, id. at 6-7, a victim impact letter from the couple’s 8-year-old
daughter stated that all three children witnessed their mother being shot. See
(Footnote Continued Next Page)


                                           -2-
J-S37028-22



       Else was later re-interviewed by Trooper De La Iglesia and Corporal Alan

Pietkiewicz and admitted that “he could not have rendered the firearm safe in

the manner he initially described.”            Id. at 7.   However, he continued to

maintain his belief that the gun was unloaded. Id. Trooper De La Iglesia then

advised Else that his wife had died and that he would interview him again after

executing a search warrant at the scene of the shooting. Id. In searching

the Else residence, troopers discovered a black semi-automatic pistol in the

toy box near the stairway; there was no magazine inserted and it had no

cartridge or casing in the chamber.            Id. at 7.   Troopers also discovered a

projectile, a spent casing, and a cartridge on the floor in the middle of the

room near the stairway.          Id.    Finally, troopers found an empty Taurus

magazine in a laundry basket in the front room, buried under several layers

of clothing, as well as another Taurus magazine containing several rounds in

a kitchen drawer. Id. at 7-8. Trooper De La Iglesia indicated that

       [t]he location of the cartridge on the floor near the stairwell was
       not consistent with [Else] having removed the magazine and
       immediately ejecting the chambered cartridge as he had
       previously stated. The empty magazine was buried in the living
       room and, again, did not appear consistent with [] having landed
       on top of the laundry basket.

Id. at 8.




____________________________________________


N.T. Sentencing, 3/1/22, at 13-14 (“I wanted to tell you that my dad lied
about [us] being upstairs when the kill happened. I was downstairs. Evelyn
and Robert were on the stairs in the middle.”).

                                           -3-
J-S37028-22



      Following his return to the barracks, Trooper De La Iglesia re-

interviewed Else regarding the inconsistencies uncovered at the scene. Id.

After receiving his Miranda warnings again, Else gave a slightly revised

version of his original story, but maintained his belief that the gun was

unloaded.    Id. at 8-10.   Finally, after being confronted with the physical

evidence, Else admitted that he had lied about his initial actions with the

firearm.    Else stated that he “had not removed the magazine as initially

stated.” Id. at 10. He indicated that the magazine was not fully seated when

he had picked it up, and that he had struck the bottom of the firearm, fully

seating the magazine, and then racked the firearm. Id. Else claimed that he

had then “placed the firearm to his own head and verbally threatened to shoot

himself.” Id. Thereafter, Else stated that he removed the magazine, believing

the firearm was unloaded, id., and approached the victim, who was standing

with her back to the wall; Else stated that he was between the victim and the

toy chest. Id. at 10-11. Else related that his left hand was on the victim’s

right shoulder and the gun was in his left hand, along his right side, with his

finger on the trigger. Id. at 11. When asked if he was attempting to menace

his wife with the gun, Else claimed he was trying to hug her, though “he could

not explain why he would have the gun pointed at the victim while trying to

give the victim a hug.” Id.

      Else was charged with criminal homicide and recklessly endangering

another person. On December 23, 2021, he entered a guilty plea to third-

degree murder. The trial court ordered a pre-sentencing investigation (“PSI”)

                                     -4-
J-S37028-22



report and deferred sentencing until March 1, 2022, at which time the court

sentenced Else to 18 to 40 years’ incarceration, followed by one year of re-

entry supervision. Else did not file post-sentence motions. He filed this timely

appeal, followed by a court-ordered Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. Else raises the following claim for our review:

      Did the trial court abuse its discretion when it imposed a
      manifestly excessive sentence of total confinement of eighteen to
      forty years followed by one year of consecutive re-entry
      supervision, where the court: (1) failed to consider the mitigating
      factors enumerated in 42 Pa.C.S.A. § 9721, such as Else’s limited
      criminal history and rehabilitative needs; and (2) placed undue
      weight on the impact of the offense on the victims and failed to
      give weight other factors enumerated in section 9721?

Brief of Appellant, at 9 (reworded for clarity).

      Else’s claim raises a challenge to the discretionary aspects of his

sentence. Such a claim does not entitle an appellant to review as a matter of

right. Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015).

Rather, before this Court can address such a challenge, an appellant must

invoke this Court’s jurisdiction by:   (1) filing a timely notice of appeal, see

Pa.R.A.P. 902 and 903; (2) properly preserving the issue at sentencing or in

a motion to reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)

including in his brief a concise statement of reasons relied upon for allowance

of appeal pursuant to Pa.R.A.P. 2119(f); and (4) raising a substantial question

that the sentence appealed from is not appropriate under the Sentencing

Code. Id.




                                       -5-
J-S37028-22



      Here, Else filed a timely notice of appeal and included a Rule 2119(f)

statement in his brief.    However, he did not make an oral motion for

reconsideration at sentencing or file a written post-sentence motion seeking

reconsideration of his sentence. See Pa.R.A.P. 720. Accordingly, both the

trial court and the Commonwealth ask that we find his claim waived. Else

argues that he preserved his challenge by “address[ing] the circumstances

constituting mitigation during the sentencing hearing, before a sentence had

been imposed.” Brief of Appellant, at 20. In support of his assertion that he

preserved his sentencing claim, Else cites Commonwealth v. Kittrell, 19

A.3d 532 (Pa. Super. 2011). There, the appellant raised a challenge to the

discretionary aspects of his sentence.       Although he had not filed a post-

sentence motion for reconsideration, the Court did not find waiver because he

“made an oral motion challenging the sentence on the ground raised” on

appeal. Id. at 538.

      Kittrell is readily distinguishable.    Here, prior to the imposition of

sentence, defense counsel argued for mitigation. However, unlike in Kittrell,

counsel made no oral motion for reconsideration on the basis of the court’s

purported failures to consider mitigating factors or properly weigh the section

9721 factors.    Because there is a distinction between arguing for the

imposition of a mitigated sentence and moving for reconsideration on that

basis—thus, allowing the trial court to promptly correct its alleged error—we

are constrained to find Else’s claim waived. See Commonwealth v. Mann,

820 A.2d 788, 794 (Pa. Super. 2003) (noting purpose of requirement that

                                     -6-
J-S37028-22



defendant raise sentencing issue either at sentencing or in timely post-

sentence motion is to give judge opportunity to reconsider or modify sentence

on that basis).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2022




                                    -7-